                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA           :            CRIMINAL ACTION
                                   :
          v.                       :
                                   :
WILLIAM COIT                       :            NO. 19-mj-1846

                              MEMORANDUM

Bartle, J.                                      December   23, 2019

          Before the court is the motion of defendant William

Coit (“Coit”) to revoke the decision of Magistrate Judge

Elizabeth T. Hey to deny his pretrial release pursuant to

18 U.S.C. § 3142(e).

          Coit is charged in a nine-count criminal complaint 1

with one count of engaging in the dealing of firearms without a

license in violation of 18 U.S.C. § 922(a)(1)(A) and

§ 924(a)(1)(D), six counts of possession of a firearm by a felon

in violation of 18 U.S.C. § 922(g)(1), and two counts of

distributing fentanyl, a controlled substance, in violation of

21 U.S.C. § 841(a)(l).

          On November 8, 2019, after an evidentiary hearing,

Magistrate Judge Hey ordered Coit to be detained without bail

before trial.    Coit seeks review of this order under 18 U.S.C.

§ 3145(b).     We held an evidentiary hearing on December 20, 2019

and now make a de novo determination of Coit’s eligibility for


1.   The United States has not yet filed an indictment.
pretrial release.   See United States v. Delker, 757 F.2d 1390,

1394-95 (3d Cir. 1985).

          The Bail Reform Act governs the issue of pretrial

detention.   See 18 U.S.C. § 3142.    The Act provides that “[i]f,

after a hearing . . . the judicial officer finds that no

condition or combination of conditions will reasonably assure

the appearance of the person as required and the safety of any

other person and the community, such judicial officer shall

order the detention of the person before trial.”    Id.

§ 3142(e)(1).

          The Bail Reform Act provides for a rebuttable

presumption in favor of detention in certain circumstances:

          (3) Subject to rebuttal by the person, it
          shall be presumed that no condition or
          combination of conditions will reasonably
          assure the appearance of the person as
          required and the safety of the community if
          the judicial officer finds that there is
          probable cause to believe that the person
          committed—

          (A) an offense for which a maximum term of
          imprisonment of ten years or more is
          prescribed in the Controlled Substances Act
          (21 U.S.C. 801 et seq.).

Id. § 3142(e)(3) (emphasis added).

          Coit concedes there is probable cause to believe that

he has committed an offense punishable by ten or more years

under the Controlled Substances Act.    21 U.S.C. § 841(b)(1)(C);

21 U.S.C. § 812(C) sched. II(b)(6).    Thus, subject to Coit

                                -2-
overcoming the presumption, we must presume that no conditions

of pretrial release would protect the safety of the community

and ensure Coit’s appearance in this matter.

          To overcome the rebuttable presumption, “the defendant

must produce some credible evidence forming a basis for his

contention that he will appear and will not pose a threat to the

community.”   United States v. Carbone, 793 F.2d 559, 560

(3d Cir. 1986).    However, “the burden of persuading the Court

that the defendant is dangerous or will not appear for trial

remains with the Government.”    See, e.g., United States v.

Nichols, 2015 WL 2126807, at *1 (E.D. Pa. May 5, 2015).

          We consider the following factors in assessing whether

Coit has rebutted the presumption against pretrial release and

whether the government has met its burden of persuasion:

          (1) the nature and circumstances of the
          offense charged, including whether the
          offense . . . involves a controlled
          substance. . . ;

          (2) the weight of the evidence against the
          person;

          (3) the history and characteristics of the
          person, including—

                  (A) the person’s character, physical
                  and mental condition, family ties,
                  employment, financial resources, length
                  of residence in the community,
                  community ties, past conduct, history
                  relating to drug or alcohol abuse,
                  criminal history, and record concerning
                  appearance at court proceedings; and

                                  -3-
                (B) whether, at the time of the current
                offense or arrest, the person was on
                probation, on parole, or on other
                release pending trial, sentencing,
                appeal, or completion of sentence for
                an offense under Federal, State, or
                local law; and

          (4) the nature and seriousness of the danger
          to any person in the community that would be
          posed by the person’s release.

18 U.S.C. § 3142(g).

          As noted above, Coit is charged with engaging in the

business of dealing firearms without a license, possessing

several firearms as a felon, and distributing a mixture of a

substance containing fentanyl.   It appears that Coit is at least

a Career Offender under the Advisory Sentencing Guidelines.    See

USSG § 4B1.1.   Coit faces substantial penalties for these

offenses if convicted which include a mandatory minimum of

fifteen years in prison and a maximum of life.   See 18 U.S.C.

§ 924; 21 U.S.C.A. § 841.   Coit could also be subject to a fine

of several million dollars.   Id.

          The United States has compiled substantial evidence in

this case.   In an affidavit attached to the complaint, Federal

Bureau of Investigation Special Agent Robert Clark attests to

the facts which support the charges against Coit.   Special Agent

Clark details several exchanges which occurred between August

21, 2019 and October 24, 2019 between Coit and a confidential


                                 -4-
human source working for the FBI (the “CHS”).      At these

exchanges Coit sold to the CHS a semi-automatic shotgun, two

semi-automatic rifles, and four semi-automatic handguns.      After

the CHS expressed an interest in purchasing heroin, Coit gave

the CHS as a sample eight packets of a substance suspected to be

heroin.    Coit later sold 50 bundles — 750 individual packets —

of the substance to the CHS.      The CHS recorded each of these

exchanges using an audio-recoding device provided by the FBI.

The FBI also surveilled each exchange.      Immediately after each

of the exchanges, the CHS turned over all firearms and the drug

packets.      Samples from the packets field-tested positive for

fentanyl. 2

              Special Agent Clark was available at the December 20,

2019 hearing to testify as to the evidence gathered against

Coit.     Coit stipulated to the contents of Special Agent Clark’s

affidavit for purposes of the hearing. 3    Coit concedes that the

seriousness of the charges against him, the severity of the

penalties he faces, and the evidence that the United States has

compiled all weigh against pretrial release.




2.   Heroin and fentanyl have similar effects on the user.
Suppliers refer to them interchangeably.

3.   The defense noted that the substances recovered during the
investigation had not at the time of the hearing been lab-tested
for fentanyl.
                                   -5-
           We turn to Coit’s history and the danger his pretrial

release poses to the community.    Coit is 30 years old.   He has

lived with his grandmother in Philadelphia his entire life.      He

has seven children.   His youngest was born recently on December

12, 2019 and is currently being treated in the Neonatal

Intensive Care Unit at Einstein Medical Center.

           Since turning 18, Coit has three times been arrested,

charged, and convicted for possession of a controlled substance

with intent to distribute.   He has separately been convicted of

driving under the influence, receipt of stolen property, and

illegal possession of a firearm.    Coit has also been convicted

twice of felony escape for walking away from interim houses

where he was required by court order to live under supervision.

           Coit has violated probation three times as an adult.

He also has a history of engaging in criminal conduct while on

pretrial release.   In 2018, Coit was arrested and charged with

aggravated assault and illegal possession of a firearm.     In

2019, Coit was arrested again for illegal possession of a

firearm.   Notably, Coit was awaiting trial in these cases when

he engaged in the conduct at issue in this case.

           Coit’s mother, Mirian Acevedo, provided testimony at

the December 20, 2019 hearing.    She currently lives in Roslyn in

Abington Township, Montgomery County.    She testified that she

believes Coit can begin to turn his life around, as she did,

                                  -6-
once he is separated from negative influences in Philadelphia.

She testified that if Coit is released pretrial she will take

him into her home.   Her employer has agreed to reduce her time

at work from 60 hours to 55 hours a week.   She stated that her

employer has also agreed to employ Coit if released.

           Coit argues that the United States has not charged him

with a violent offense in this case and cannot therefore show

that his pretrial detention is necessary to ensure the safety of

the community.   He argues also that if he is put under

electronic surveillance and restricted to his mother’s home his

criminal conduct can be controlled.   Finally, Coit asserts that

he wants to be released so that he can be with his newborn child

for Christmas and that the baby’s arrival will deter him from

improper conduct.

           Absent law enforcement intervention, Coit would have

put seven illegal firearms and a substantial amount of a deadly

substance onto the streets of Philadelphia.   While he is not

charged with a violent offense, the sale of illegal firearms and

deadly drugs poses a substantial danger to the Philadelphia

community irrespective of whether he has engaged in violence

himself.

           Moreover, Coit’s prior convictions and probation

violations indicate a history of such conduct undeterred by the

threat of further criminal prosecution.   While we appreciate his

                                -7-
mother’s testimony and her effort to create an environment

amenable to her son’s pretrial release, we doubt that her

efforts, while sincere, will act as much of a deterrence.    While

we appreciate Coit’s belated concern for his newest child, the

existence of his other six children has had no effect on his

past criminal conduct, and we doubt the existence of a seventh

will change the picture.

          Coit’s extensive criminal history and the danger he

would pose to the Philadelphia community substantially weighs

against his pretrial release.   His release pretrial would

threaten the safety of the community.    The United States has met

its burden to establish by clear and convincing evidence that

Coit is a danger to the community.    Consequently, we need not

address the issue of flight risk.

          For these reasons, the motion of William Coit to

revoke the denial of pretrial release will be denied.




                                -8-
